DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 was filed after the mailing date of the application on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 20 recites, “a mating connector,” claim should be amended to recite –the mating connector--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. [US 2014/0286613].
Regarding claim 1, Ito discloses a connector assembly comprising: a shielded connector (fig. 1; 20, 22) comprising: an insulative housing (fig. 1; 22) comprising a plurality of passageways (fig. 7; 22si); a plurality of electrically conductive contacts (fig. 7; 26ai), each disposed in a corresponding passageway (22si) and comprising: a contact portion (fig. 9b; 26ma) disposed in a mating section (fig. 7; opening of 22a) of the connector (20, 22) for making electrical contact with a corresponding contact (fig. 6a; 14e) of a mating connector (fig. 6a; 14); a termination portion (fig. 7; 26fa) extending outwardly from a rear (fig. 8; rear bottom surface of 22) of the insulative housing (22); and a middle portion (fig. 9b; 26m,26b) connecting the contact portion (26ma) to the termination portion (26fa); and an electrically conductive shield (fig. 1; 20, since 20 is made of metal material, see Par[0067], 20 will share the same EMI shielding characteristics of 12 because 12 and 20 are connected to each other) assembled to an exterior of and enclosing the mating section (opening of 22a) of the connector (20, 22); and an electrically conductive cage (fig. 1; 12) comprising opposing top (fig. 1; top walls of 12 that contain 12ta and 12n) and bottom walls (fig. 1; 12bp), opposing side walls (fig. 1; 12rw, 12lw) and a back wall (fig. 4b; wall of 12 that contains 12tb) defining a receiving space (fig. 1; 12a) communicating with a front opening (fig. 1; front opening of 12), the bottom wall (12bp) defining a bottom opening (fig. 1; 12d) at a rear portion (rear of 12bp) of the bottom wall (12bp) adjacent the back wall (wall of 12 that contains 12tb), the top wall (top walls of 12 that contain 12ta and 12n) defining a top opening (fig. 1; 12b) at a front (fig. 1; wall that contains 12ta is the front top wall) of the top wall (walls of 12 that contain 12ta and 12n) adjacent (fig. 1; front of 12b is very close to the front opening of 12) the front opening (front opening of 12), wherein the shielded connector (20, 22) is received by the cage (12) through the bottom opening (12d), the top opening (12b) partially exposing (once 20, 22 is loaded into 12a) the electrically conductive shield (20) of the shielded connector (20, 22), and a mating connector (14) of the shielded connector (20, 22) mates with the connector (20, 22) through the front opening (front opening of 12) of the cage (12).

Regarding claim 4, Ito discloses wherein the electrically conductive shield (20) includes a bracket (20 is the bracket) arranged to enclose the insulative housing (22).

Regarding claim 5, Ito discloses wherein the electrically conductive cage (12) includes an engagement mechanism (fig. 1; 12n) arranged to frictionally engage the shielded connector (20, 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 2014/0286613] in view of Kikuchi et al. [US 4,857,005].
Ito discloses all of the claim limitations except wherein when a mating connector having a resiliently retractable electrically conductive shield mates with the shielded connector through the front opening of the cage, the electrically conductive shield of the connector contacts the resiliently retractable electrically conductive shield of the mating connector causing it to retract.
However Kikuchi teaches when a mating connector (fig. 1; 30) having a resiliently retractable electrically conductive shield (fig. 3; 41) mates with the connector (fig. 4; 46) through the front opening (fig. 4; front groove of 46) of the connector (46), the electrically conductive lifting fingers (fig. 4; 50) of the connector (46) contacts the resiliently retractable electrically conductive shield (41) of the mating connector (30) causing it to retract (see figs. 7a-7c).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate wherein when a mating connector having a resiliently retractable electrically conductive shield mates with the shielded connector through the front opening of the cage, the electrically conductive shield of the connector contacts the resiliently retractable electrically conductive shield of the mating connector causing it to retract as suggested by Kikuchi for the benefit of improving electromagnetic interference protection to optimize an electronic signal during transmission of an electrical connector.

Regarding claim 6, Ito discloses a connector assembly, comprising: a first connector (20, 22) comprising: a first mating section (opening of 22a) comprising a plurality of first terminals (26ai, 28ai); and a first electrically conductive shield (20) shielding the first terminals (26ai, 28ai); and a second connector (14) for mating with the first connector (20, 22) and comprising: a second mating section (fig. 6b; 14p) comprising a plurality of second terminals (14e); and such that when the second connector (14) mates with the first connector (20, 22), corresponding terminals (26ai, 28ai, 14e) in the pluralities of first (26ai, 28ai) and second terminals (14e) contact one another, and the first shield (20) provides shielding for both the first (26ai, 28ai) and second terminals (14e).
Regarding claims 6 and 7, Ito does not disclose a resiliently retractable second electrically conductive shield shielding the second terminals; the second shield resiliently retracts away from the second terminals [claim 6]; wherein when the second connector unmates from the first connector, the retracted second shield returns to its original position and provides shielding for the second terminals [claim 7].
Regarding claims 6 and 7, Kikuchi teaches a resiliently retractable second electrically conductive shield (41) shielding the second terminals (fig. 3; 32); the second shield (41) resiliently retracts away from the second terminals (32); wherein when the second connector (30) unmates from the first connector (46), the retracted second shield (41) returns to its original position and provides shielding for the second terminals (32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a resiliently retractable second electrically conductive shield shielding the second terminals; the second shield resiliently retracts away from the second terminals and when the second connector unmates from the first connector, the retracted second shield returns to its original position and provides shielding for the second terminals as suggested by Kikuchi for the benefit of improving electromagnetic interference protection to optimize an electronic signal during transmission of an electrical connector.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831